Detailed Action

1. This Office Action is submitted in response to the Application filed 9-3-2020, wherein claims 1-15 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, “Matrix-Assisted Laser Desorption/Ionization Mass Spectrometry Methods for Oligodeoxynucleotides: Improvements in Matrix, Detection Limits, Quantification, and Sequencing” J Am Soc Mass Spectrom 2000, 11, 854–865, in view of Houghten, USPN 5,783,577. 
 Regarding claim 1, Zhang discloses using anthranilic acid and nicotinic acid as a matrix to perform Matrix-Assisted Laser Desorption/Ionization Mass Spectrometry, where the matrix soluition was prepared by dissolving anthranilic acid and nicotinic acid in a solvent of acetonitrile and water. Analyte samples of oligonucleotides were the added to the mixture, which  . MALDI-TOF spectra (note Figure’s 2 and 3) were then obtained with a PerSeptive Biosystems Voyager-DE RP mass spectrometer. See pages 855-858.
Zhang fails to explicitly disclose preparing a matrix compound represented by the claimed formula: wherein X is selected from hydrogen and a hydroxyl group, and Y is selected from hydrogen, a methyl group or an acetyl group, provided that when X is hydrogen, Y is hydrogen or an acetyl group, and when X is a hydroxyl group, Y is a methyl group;
Houghten discloses the claimed formula; i.e.,  Formula I, shown below, that can be prepared by combining and reacting an anthranilic acid and an amine component according to the general Reaction Scheme I,. See Col. 2, line 18-67 and Col. 14, line 7-67,

    PNG
    media_image1.png
    86
    281
    media_image1.png
    Greyscale

Modification would have required Zhang to prepare a matrix coupound from anthranilic acid in accordance with Formula I of Houghten shown above, in order to provide improved MALDI matrices having lower detection limits and higher mass resolving power that can be used for the MALDI determination of enzyme digestion products. Page 861 in Zhang
Therefore, it would have been an obvious modification to have made at the time of the effective filing of the claimed invention since it would have allowed Zhang to provide a matrix for MALDI that has a lower detection limit and a higher mass resolving power, thereby providing a significant improvement for the MALDI analysis of oligonucleotide and DNA mixtures at low concentration. Page 864 in Zhang.



Regarding claim 2-10, the combination of Zhang and Houghten teaches the claimed anthranilic acid and nicotinic acid as a MALDI matrix, as described above regarding claim 1, where Zhang also discloses on pp. 854 and 855 that, MALDI is used for analyzing Biomoleclues such as peptides and proteins, as well as sequencing oligonucleotides and peptides with MALDI, per claims 4 and 9. The combination of Zhang and Houghten fail to explicitly teach that, X in the claimed formula is Hydrogen; however, Houghton teaches using R1 and R2 in Formula 1 above, which one of ordinary skill in the art would recognize as equivalent to the element X in the claimed formula, wherein Houghten also teaches that  R1 and R2 in Formula 1 above, may also include an acetyl group, as well as R3 in Formula 1 above, which may be a substituted alkyl group, and may also include a methyl group per claims 2 and 3. Col. 8, line 22-42 and Col. 14, line 76-53. Regarding claims 5, 6, 8 and 9, the combination of Zhang and Houghten discloses mixing the analyte with anthranilic acid and nicotinic acid in a solvent of acetonitrile and water, which is subsequently spotted on (deposited) a MALDI plate (the sample holder) and air dried, as described above regarding claim 1.
Regarding claim 10,  Houghten discloses using an evaporation process to evaporate the anthranilic acid solution to dryness at Col. 24, line 47-55, but fails to teach using an evaporation deposition procsee to deposit the matrix compound ; however, one of ordinary skill in the art would expect that the combination of Zhang and Houghten could obviously choose to use the claimed evaporation process, as  required by the MALDI application, since evaporation processing is taught in the MALDI prior art.
Regarding claim 7, the combination of Zhang and Houghten fails to explicitly teach using the claimed ratio; however, Zhang discloses at page 856, using different ratios of anthranilic acid, and nicotinic acid, which one of ordinary skill in the art would expect to include the claimed ratio.
Regarding claims 11-15, the combination of Zhang and Houghten teaches the claimed anthranilic acid and nicotinic acid as a MALDI matrix, as described above regarding claims 1-10, where Zhang also discloses on pp. 855 and 856, obtaining mass spectra with the MALDI-TOF mass spectrometer per claim 11, operated in the negative-ion mode, but they fail to teach using the positive-ion mode, per claims Zhang’s PerSeptive Biosystems Voyager-DE RP mass spectrometer could be  modified to operate in both modes since either operating mode is readily available with the PerSeptive Biosystems Voyager-DE RP mass spectrometer.
Regarding claim 14, Zhang discloses that anthranilic acid strongly absorbs at 337 nm, wherein one of ordinary skill in the art would expect that the combination of Zhang and Houghten would obviously choose using the claimed laser wavelength of 355 nm since it is close to the 337 nm peak absorption of anthranilic acid, thereby helping to provide lower detection limits and higher mass resolving power than  used in the prior art.
Regarding claim 15,the combination of Zhang and Houghten fails to teach using the claimed raster size, as described above regarding claims 1-14; however, one of ordinary skill in the art would expect that the combination of Zhang and Houghten could obviously choose to use the claimed raster size, as  required by the MALDI application, since laser rastering is taught in the MALDI prior art




Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 
PJ
September 20, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881